DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on November 11, 2022 is acknowledged. Applicant cancelled non-elected claims 1-9 in the reply filed November 11, 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“a means for providing rotational force to one or more distal rotary cutting or drilling elements” in claim 10 will be interpreted according to page 8 lines 8-21 including “being propelled by a drill that causes at least part of the device to spin.”
“a sealable means for providing repeat percutaneous access” in claim 10 will be interpreted according to pg. 9 line 5 of the spec including “cap or other sealing mechanism”
 “a means for anchoring, stabilizing, and/or securing the device to the body” in claim 17 will be interpreted according to pg. pg. 23 line 24 of the spec including “e.g. tape, glue, gum, suture, staples, adhesive, etc.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Reimels et al. (4,456,010) in view of Houssiere et al (US2016/0000448 A1).
Regarding claim 10, Reimels discloses: a device for bone (Abstract) at least one of bone cutting and bone drilling (Abstract), comprising: a means for providing rotational force (via a drill at Col. 4, lines 43-44 which corresponds to the structure disclosed in Applicant’s spec under 112(f) which is a drill at page 8 lines 8-21) to one or more distal rotary cutting 32 or drilling elements 10 (Col. 4 lines 26-37); a clutch mechanism (Col. 6 lines 14-27 and Col. 8, lines 59-Col. 9 line 32 describe the clutch mechanism) configured to cause the one or more distal rotary cutting or drilling elements to penetrate bone (Col. 7 lines 29-35) and to automatically disengage upon bone penetration (Col. 7 lines 43-54), the clutch mechanism configured to minimize the risks of the one or more distal rotary cutting or drilling elements plunging and injury to underlying structures (Col. 1 lines 15-23, Col. 7 lines 43-54); a stabilizer 70 configured to provide counterforce from device advancement (Col. 6 lines 46-48), the stabilizer configured to be disposed on a body area not immediately adjacent to the one or more distal rotary cutting or drilling elements (Figs. 1-2). 
Reimels fails to directly disclose: a sealable means for providing repeat percutaneous access through the device from an external environment into the body of a patient.
In the same field of endeavor, namely surgical drills, Houssiere discloses: a sealable means (i.e., cap which corresponds to the structure disclosed in Applicant’s spec under 112(f) which is a cap at pg. 9 line 5) for providing repeat percutaneous access through the device from an external environment into the body of a patient (para. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Reimals to have a sealable means for providing repeat percutaneous access through the device from an external environment into the body of a patient as taught by Houssiere for the purpose of keeping the channel sterile (para. [0027]) which would allow the catheter to provide repeat percutaneous access through the device. 
Regarding claim 11, Reimals and Houssiere disclose the device of claim 10. Reimals further discloses: wherein the device is configured to provide access to an intracranial space (Col. 1 lines 15-23).
Regarding claim 12 Reimals and Houssiere disclose the device of claim 10. Reimals further discloses wherein the stabilizer allows pushback from intact skin or other soft tissues (Col. 5 lines 3-5).
Regarding claim 13, Reimals and Houssiere disclose the device of claim 10. Reimals further discloses: wherein the clutch mechanism automatically halts forward movement of an at least partially spinning device upon penetration into a body cavity (Col. 7 lines 43-54).
Regarding claim 14, Reimals and Houssiere disclose the device of claim 10. Reimals further discloses: wherein a percutaneous pathway is created through the device (Fig. 2-3 shows the creation of the percutaneous pathway through the device).
Regarding claim 15, Reimals and Houssiere disclose the device of claim 10. Reimals further discloses: wherein the means for providing rotational force is a housing component 50 configured to connect to an external drill or an internal drilling mechanism 56, 58.
Regarding claim 16, Reimals and Houssiere disclose the device of claim 10. Reimals fails to disclose: wherein the device allows repeat percutaneous access through the device. Houssiere discloses: the device allows repeat percutaneous access through the device (para. [0027]).
Regarding claim 17, Reimals and Houssiere disclose the device of claim 10. Reimals fails to disclose: further comprising a means for anchoring, stabilizing, and/or securing the device to the body. Houssiere discloses: a means for anchoring, stabilizing, and/or securing the device to the body (element 303 is an equivalent thereof and performs the same function as the structure disclosed in Applicant’s spec under 112(f) at pg. 23 line 24).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Reimals to have a means for anchoring, stabilizing, and/or securing the device to the body as taught by Houssiere for the purpose of preventing movement of the device in relation to the body (para [0069]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHAEL L GEIGER/               Examiner, Art Unit 3771       

/SHAUN L DAVID/               Primary Examiner, Art Unit 3771